Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With Respect to Claim 7  
	The phrase “are configured to couple together by an adjustable buckle” is functional, but it is unclear whether the claim requires an adjustable buckle, or if it encompasses straps that could have an adjustable buckle attached to them and then connect together. For the purposes of Examination on the merits, Examiner takes the former interpretation as the broadest reasonable interpretation of the claim language.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over U.S. Design Patent #253,558 to Carter (Carter). 
With Respect to Claim 1
	Carter discloses a baby carrier comprising: a baby pouch (panel/pouch section); a pair of shoulder straps (stop straps that extend upwardly then downwardly through rings on lower straps) extending from opposite sides of an upper portion of the pouch; a waistband (lower 
	Alternately, to the degree that Carter is a design patent and does not provide detailed description as to its parts and it might be argued that some of these features might be decorative or different than they appear, it would have been obvious to one of ordinary skill in the art to form the structures to function as they appear to (i.e. as mentioned above) as a mere selection of an art appropriate formation and/or to allow the structure to function like many other art known infant carriers (see e.g. cited prior art disclosing similar ring/double ring or tie joining, and the like).
With Respect to Claim 2  
The baby carrier of claim 1 wherein the shoulder straps are configured to be secured to each other by tying (noting tying/bow shown in FIGS. 2-3, this is either explicitly shown or to the degree it might potentially be attached in some other manner and the bow shown decorative, it would be obvious to have them attach by tieing as a mere selection of an art known way to produce the shown structure, of an art known fastening to use to attach the parts, and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04)).  
With Respect to Claim 4  
.  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of official notice.
With Respect to Claim 7  
The baby carrier of claim 1, but does not disclose in which the side straps are configured to couple together by an adjustable buckle.
	However, Examiner takes official notice that it is known in the art to connect similar straps together using adjustable buckles and/or that adjustable buckles are an art known substitute for similar tying/ring/double ring attachments.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to replace the connection shown with an adjustable buckle, in order to allow for faster and easier attachment/detachment, more secure connection, and/or as a mere substitution of one art known fastening structure for another.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 1 above, and further in view of U.S. Patent #10,426,275 to Telford (Telford).
With Respect to Claim 3  
The baby carrier of claim 1, but does not disclose further comprising an adjustable height headrest.  

It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Telford, to add an adjustable height headrest/neck support (180) as taught by Telford, for the benefits disclosed by Telford for this structure. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Carter as applied to claim 1 above, and further in view of U.S. Patent #4,434,920 to Moore (Moore).
With Respect to Claims 4-5  
As to claim 5, Carger discloses the baby carrier of claim 4, but does not disclose in which the baby pouch comprises a drawstring.  
	However, Moore discloses forming a similar baby carrier with a drawstring (any of drawstrings D) in order to allow for adjustment of the pouch for children of different size.
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moore, to add one or more of the drawstrings (D) taught by Moore to the pouch/carrier of Carter, in order to allow for adjustment of the size to better fit children of varying size, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
	As to claim 4, this is provided as an alternate rejection of that claim, as all of its limitations are similarly met by the combination.
Claims 1-2, 4, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Design Patent #D507,869 to Liistro (Liistro) in view of Carter.
With Respect to Claim 1  

However, Carter discloses a similar baby carrier with a pair of side straps (central straps between the upper and lower straps) extending from respective sides of the pouch intermediate the shoulder straps and waistband, the side straps being configured to couple together (they are shown as coupled together).  
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Carter, to add a pair of side straps extending from respective sides of the pouch intermediate the shoulder straps and waistband, the side straps being configured to couple together as taught by Carter, in order to better secure the structure to the user, and/or to provide a strap structure between the child’s legs and arms to better secure a child in the carrier.
With Respect to Claim 2  
The baby carrier of claim 1 but does not disclose wherein the shoulder straps are configured to be secured to each other by tying (inasmuch as they are capable of this use, e.g. a smaller user could remove the straps from the slides and the cushion and simply tie them together if desired).  
would have been obvious to one of ordinary skill in the art before the filing date of this application to replace the buckle/slide attachment shown with tieing, in order to reduce complexity of construction and materials cost, and/or as a mere substitution of one art known fastening structure for another.
With Respect to Claim 4  
The baby carrier of claim 1  in which the baby pouch forms an adjustable seat for a child (it is adjustable at least via adjusting it up or down via adjustment of the shoulder strap and/or as it is possible to rotate the structure left or right about the wearer).  
With Respect to Claim 6  
The baby carrier of claim 1  in which the waistband comprises an adjustable buckle (standard length adjustable buckles are shown; alternately to the degree that it is a design patent and so it could be argued that they might not be standard art known adjustment buckles, it would be obvious to use standard art known adjustment/quick release buckles in order to allow for adjustment of the length of the belt to fit different users and/or enhance user comfort as is well known in the art and/or as a mere substitution of one art known attachment structure for another).  
With Respect to Claim 7  
The baby carrier of claim 1 but does not disclose in which the side straps are configured to couple together by an adjustable buckle.

	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the knowledge of one of ordinary skill in the art, to replace the connection shown with an adjustable buckle, in order to allow for faster and easier attachment/detachment, more secure connection, and/or as a mere substitution of one art known fastening structure for another. Examiner notes that Liistro apparently shows adjustable buckles, providing further evidence of the obviousness of their use on the carrier.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Liistro in view of Carter as applied to claim 1 above, and further in view of U.S. Patent #10,426,275 to Telford (Telford).
With Respect to Claim 3  
The baby carrier of claim 1, but does not disclose further comprising an adjustable height headrest.  
However, Telford discloses forming a similar user worn child carrier with shoulder straps and a waist belt with an adjustable height headrest (adjustable neck support 180 is a headrest, noting also disclosed use to give additional head support for non-infant babies).
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Telford, to add an adjustable height headrest/neck support (180) as taught by Telford, for the benefits disclosed by Telford for this structure. 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Liistro in view of Carter as applied to claim 1 above, and further in view of U.S. Patent #4,434,920 to Moore (Moore).
With Respect to Claims 4-5  
As to claim 5, Carger discloses the baby carrier of claim 4, but does not disclose in which the baby pouch comprises a drawstring.  
	However, Moore discloses forming a similar baby carrier with a drawstring (any of drawstrings D) in order to allow for adjustment of the pouch for children of different size.
	 It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Moore, to add one or more of the drawstrings (D) taught by Moore to the pouch/carrier of Carter, in order to allow for adjustment of the size to better fit children of varying size, and/or as doing so constitutes at most merely making adjustable which does not patentably distinguish over the prior art (MPEP 2144.04).
	As to claim 4, this is provided as an alternate rejection of that claim, as all of its limitations are similarly met by the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418.  The examiner can normally be reached on M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734